Opinion oe the Court by
Judge Pryor:
We perceive no error in the action of the court below in sustaining the demurrer to appellant’s petition. In this case the appellees, who were the judges of the election, were called upon to decide the constitutionality of a law enacted by the Legislature, and applicable to the town, of Hopkinsville, by which no man is allowed to vote for councilman, &c., without first having paid his taxes. It was a judicial question and one which appellant’s counsel say has not been determined by this court. It is hardly to be presumed that these judges of the election would take it upon themselves to adjudicate upon such an important question. It is true that the petition alleges that they willfully and knowingly refused the appellant a vote, but the appellant further alleges that it was, for the unlawful and unconstitutional reason that he, the plaintiff, had not paid his taxes to the proper officer, due the city for the year 1810, in other words, the wrongful act of the appellees consisted in their refusal to regard this legislative enactment in regard to the town of Hopkinsville unconstitutional. The question presented was purely a judicial one, and to make them responsible for an error of judgment, (if any was committed) would be both unjust and impolitic. The constitutional question made in the argument does not arise upon the face of the petition for the reasons already indicated. The judgment of the court below is affirmed. Morgan vs. Dudly, 18 B. Monroe, 711. Crisman vs. Bruce, 1st Duvall, page 63.

Feland & Evans, A. H. Glark, for appellant.


■Jno. Phelps, for appellees.